Citation Nr: 0521114	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  98-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 
1990 and from January 1991 to May 1991, including service in 
the Southwest Asia Theater of Operations in support of 
Operation Desert Shield/Storm from January 1991 to April 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO which 
reopened, but then denied, service connection for PTSD. 

The veteran testified at a video-conference hearing at the 
RO, before the undersigned Veterans Law Judge sitting in 
Washington, DC, in February 1999.

Thereafter, in a March 1999 decision, the Board reopened the 
claim of service connection for an acquired psychiatric 
disorder to include PTSD, and the case was remanded by the 
Board to the RO for additional development of the record.

Although additional development was undertaken, the Board 
found that the RO failed to comply with all of the directives 
set forth in the March 1999 remand, and failed to notify the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA), 
the implementing regulations and the impact on the veteran's 
claim of service connection.  As such, the case was remanded 
to the RO, via the Appeals Management Center (AMC) in April 
2004.  

In April 2005, the AMC issued a supplemental statement of the 
case which confirmed the determination previously entered, 
and the case was returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  There is no objective evidence of record confirming the 
veteran engaged in combat against enemy forces while she was 
on active duty in the military, and she has not provided 
sufficient information to conduct a meaningful search for 
corroborating evidence to confirm any alleged stressor in 
service.

2.  The veteran has been diagnosed with various psychiatric 
conditions, including PTSD, but there is no credible 
corroboration or verification of the alleged non-combat 
stressors in service; and the diagnoses of PTSD are not based 
on any confirmed or verified stressor.

3.  The medical evidence of record does not establish that 
the veteran has a current acquired psychiatric disorder, 
other than PTSD, that was incurred in or aggravated by 
service, or is otherwise etiologically related to service.  

4.  The veteran failed to report, without good cause, to a VA 
examination scheduled for the purposes of determining whether 
the veteran has a current diagnosis of PTSD, or other 
acquired psychiatric disorder, that had its onset in service, 
or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

2.  A current acquired psychiatric disorder was neither 
incurred in nor aggravated  by service, nor may entitlement 
to service connection for a psychosis be presumed.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, the Board finds that compliance with the 
VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2004 
informed her that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 
letter advised the veteran that VA would make reasonable 
efforts to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated her 
for her claimed conditions.  She was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the May 2004 letter did not 
specifically request that the veteran provide any evidence in 
her possession that pertained to her claim (as required by 38 
C.F.R. § 3.159 (b)), the Board finds that the AMC corrected 
this deficiency by sending a subsequent letter in February 
2005 which did, in fact, specifically request that the 
veteran provide any evidence or information that she had 
pertaining to her claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Factual Background

The veteran asserts that service connection is warranted for 
an acquired psychiatric disorder, to include PTSD.  

Historically, the RO denied service connection for an 
acquired psychiatric disorder in a November 1995 rating 
decision, and then denied service connection for PTSD in a 
March 1997 rating decision.  The veteran did not timely 
appeal either of those decisions, and as such, the November 
1995 and March 1997 decisions became final.  

The veteran submitted another claim of service connection for 
PTSD in December 1997.  In a March 1998 rating decision, the 
RO once again denied the veteran's claim of service 
connection for PTSD and the veteran timely appealed.  In a 
March 1999 decision, the Board reopened the issue of service 
connection for an acquired psychiatric disorder, to include 
PTSD, and remanded that matter back to the RO for further 
development of the record.

At that time, the evidence of record consisted of VA and 
private treatment records, as well as lay statements from 
family and friends.  

New evidence received since the last final denial of service 
connection for an acquired psychiatric disorder by the RO in 
November 1995, and since the last final denial of service 
connection for PTSD by the RO in March 1997, included private 
psychiatric outpatient treatment records from 1997; a 
February 1998 letter from a private treating psychologist; a 
March 1998 VA PTSD examination for compensation purposes; and 
testimony by the veteran and her husband at a February 1999 
Board Video Conference hearing.

At the hearing, the veteran and her husband testified that 
the veteran witnessed many horrible sights in service, 
including dead and burned bodies, and severed limbs and 
heads, while serving as military police in the Persian Gulf 
during Operation Desert Storm, including along Ambush Alley, 
a name given to the single roadway leading in and out of 
Kuwait along which many enemy soldiers were killed.  The 
veteran and her husband testified that prior to their 
marriage they had been in the same units performing military 
police duty in the Persian Gulf, and had together witnessed 
these horrible sights, that they were harrowing experiences 
for the veteran, and that she later suffered effects of PTSD 
as a result, including nightmares, flashbacks of the 
incidents, avoidance of eating meat, and other symptoms.  

In a February 1998 letter, a private treating psychologist 
diagnosed PTSD based on the veteran's claimed stressors in 
service in the Persian Gulf.  The psychologist indicated that 
the diagnosis was substantiated using the MMPI-2 and the PTSD 
scale designed by Terrance Skeens (sic).

The veteran served on active duty from January 1991 to May 
1991, with five months prior active service.  The veteran 
does not contend that she engaged in combat with the enemy, 
but nonetheless alleges multiple stressors in service 
causative of her PTSD experienced during Operation Desert 
Storm while stationed in the Persian Gulf as a military 
police (MP) person.

The veteran's service Form DD 214 indicates that the veteran 
completed three months of foreign service, including active 
duty in support of Operation Desert Shield/Storm, and that 
her military occupational specialty was that of military 
police.

At a February 1999 Board Video Conference hearing conducted 
at the RO, the veteran testified that she experienced 
stressors in service during the Persian Gulf War, 
participating in Operation Desert Storm.  She testified that 
during that war she was military police and was stationed 
outside Hafar al-Batin, with duties including going from one 
camp to another, passing through various towns, transporting 
prisoners.  She testified that she also participated in 
taking over the country and assessing damage.  She testified 
that she experienced sniper fire on a building preventing 
them from leaving the building, hearing the bullets striking 
the building.  She testified that alarms went off for 
chemical warfare, requiring her to put on a protective suit 
and mask.  She testified that there were bodies in Ambush 
Alley which smelled, and that there were flies.  She 
explained that Ambush Alley was the road going in and out of 
Kuwait on which the enemy had tried to flee and on which the 
enemy was bombed, so that she saw the bodies of many dead 
enemy soldiers on that road.  She described it as a wrenching 
time.  She testified that her husband, to whom she was then 
not yet married, was also military police stationed there 
with her, so that he could corroborate her experiences.  She 
testified that in the course of her duties in the Persian 
Gulf War she came across mangled bodies that were burnt and 
charred black, and multiple body parts including a severed 
head.  She testified that she also experienced nearby Scud 
missile strikes.  She testified that her memory of the 
charred bodies was recurrent.  She testified that as a result 
of her Desert Storm experiences she did not like to eat meat, 
and that meat made her sick to her stomach, so that she also 
did not cook meat, though her husband cooked it in the house 
and ate it.  She testified that she had recurring nightmares 
about persons chasing her and trying to kill her, adding that 
in these nightmares she saw bodies, skulls, and flies she 
associated with the war.  She explained that the nightmares 
began approximately six months after her return home from 
Desert Storm.  She testified that at first she only had one 
nightmare per week or per month, but that the condition grew 
progressively worse, so that she now had nightmares six or 
seven times per week.  She explained that she was now on 
medication which helped her condition, but added that she 
still suffered from nightmares.  She also testified that 
often the smell of meat or seeing flies would cause her to 
re-experience incidents in service in which there were swarms 
of flies around dead bodies.  She added that she was 
terrified by thunderstorms or loud noises.  She complained 
that her VA examination for compensation purposes to assess 
any mental conditions had been inadequate, did not properly 
examine her for PTSD, and lasted for no more than five or ten 
minutes.

Also at the hearing, the veteran's husband testified that at 
times during Desert Storm he and the veteran were stationed 
with the same outfit, or in the same prisoner transportation 
or observation unit.  He added that they were married after 
returning from Desert Storm, and had been married seven 
years.  He testified that he and his wife together 
experienced traveling the road into Kuwait known as Ambush 
Alley, as part of damage assessment and other service duties.  
He testified that during their inspection they witnessed some 
bodies that had not been retrieved or could not be retrieved, 
including bodies in blown-up vehicles.  He added that these 
bodies had become infested by insects, that some had burst, 
and that the skin had burned off of some of them or had been 
eaten by animals, with much decomposition, including almost 
to the skull.  He testified that the sights were grotesque 
with an awful odor.  He testified that in their marriage he 
did all of the handling and cooking of meat in their house, 
adding that the smell of the meat sickened his wife, so that 
if there was meat she would not eat at all.

The veteran's husband testified that the veteran's nightmares 
had grown worse over the years, though their severity varied.  
He added, in effect, that their units had witnessed some 
pretty nasty things during Desert Storm, and that other 
people from their units, both men and women, had had 
difficulties since the war as a result of witnessing those 
things.  He testified that he had known his wife in service 
prior to onset of her symptoms, and she had been an outgoing 
person, and did not then, as she did now, wish to avoid 
socializing and experience difficult moods.  He added that 
the veteran had only been 18 years old in Desert Storm, and 
had never left home prior to witnessing the horrible sights 
she witnessed in Desert Storm.  Regarding the veteran's 
recent VA mental health examination for compensation 
purposes, he testified that it lasted no more than five 
minutes and consisted of only two or three basic questions.  
He added that he heard no discussion of her nightmares at 
that examination.

In an August 1996 report of a social worker's interview of 
the veteran at a Vet Center, the veteran conceded that she 
had not seen a psychologist or a psychiatrist in service.  
She reported that she had never used illegal drugs, and only 
used alcohol once or twice per year.  She reported having 
only once consumed alcohol to excess.  She reported that her 
current health was poor, and reported that her current 
medications included anti-inflammatories and antidepressants.  
The examiner noted that the veteran currently suffered from 
bad dreams, flashbacks, severe mood swings, anxiety, and 
depression.  The examiner noted that the veteran vividly 
recalled the bodies she had witnessed in service, and that 
her recollections had gradually led to many somatic 
difficulties, including upset stomach, nervousness, mood 
swings, and nightmares.  The examiner diagnosed recurrent 
major depression; PTSD; panic disorder without agoraphobia; 
and dysthymic disorder.  The examiner also noted that the 
veteran apparently suffered from an undiagnosed medical 
disorder due to the Persian Gulf.

In a February 1998 letter, the veteran's private clinical 
psychologist indicated that he had treated the veteran 
including for diagnosed PTSD.  The psychologist found that 
the veteran did meet the diagnostic criteria for PTSD, with 
the diagnosis substantiated by use of both the MMPI-2 and a 
PTSD scale designed by Terrance Skeens, a VA clinician.  The 
psychologist opined that the veteran's Persian Gulf 
experiences were the source of her emotional discomfort and 
the direct cause of her PTSD.

The veteran was afforded a VA examination in March 1998.  
Despite current psychiatric symptomatology and private 
diagnoses of PTSD based on stressors reported by the veteran 
and corroborated as witnessed by her husband, including 
witnessing multiple dead and severely burned bodies and body 
parts in various stages of decay, including decapitated 
heads, the March 1998 VA psychiatric examiner concluded that 
the veteran did not describe any out-of-the-ordinary 
experiences in service or any personal problems related to 
war experiences to which her psychiatric problems could be 
attributed.  That examiner diagnosed panic/anxiety disorder 
with agoraphobia and dysthymic disorder, but did not diagnose 
PTSD.  Similarly, at a September 1996 VA PTSD examination for 
compensation purposes, the examiner did not diagnose PTSD 
despite noting the veteran's reported history of in-service 
experiences as an MP in Saudi Arabia, exporting prisoners and 
witnessing bodies and severed heads, and her complaints of 
being tense, anxious, and depressed, with difficulty 
adjusting, nightmares, flashbacks, and panic in crowds.  The 
examiner instead diagnosed major affective disorder with 
secondary panic attacks, and adjustment disorder with anxious 
and depressed mood, secondary to physical illness and 
situational factors.

In the March 1999 remand, the Board found these conflicts in 
diagnoses warranted a subsequent VA examination.  The Board 
pointed out that the VA examiners for compensation purposes 
had not only not diagnosed PTSD, but they also denied the 
apparently obvious stressful nature of stressors reported by 
the veteran and corroborated by her husband, despite the 
recognition by private psychiatric examiners of the stressful 
nature of those in-service incidents.  

As such, a VA psychiatric examination for compensation 
purposes was ordered on remand, to ascertain whether the 
veteran suffered from PTSD due to in-service stressors as 
corroborated by her husband, and to ascertain whether the 
veteran suffers from any other psychiatric disorders due to 
her period of service.

Furthermore, the remand instructions indicated that the RO 
should gather as much information as possible from the 
veteran regarding her claimed stressors and then attempt to 
verify the claimed stressors through the appropriate 
channels.  

The veteran did not thereafter respond to the RO's request 
for additional, and more detailed, information regarding her 
claimed stressors.  Nonetheless, the RO went ahead and 
attempted to verify the veteran's claimed stressors.  

The RO contacted the United States Armed Services Center for 
Unit Records Research (CURR), in an attempt to verify the 
veteran's claimed stressors.  In a January 2004 response, 
CURR noted that there was very little documentation available 
in the U.S. Army Gulf War record collection concerning the 
activities of the 304th Military Police Company (the 
veteran's Company) during Operation Desert Shield/Storm.  The 
CURR did note that the information available did state that 
the unit was assigned to and supported the 301st Military 
Police Prisoner of War (Brooklyn West) Camp, and that 
Situation Reports submitted by the 301st MP Camp mentioned 
the 304th MP Co escorting Iraqi prisoners.  The CURR 
requested that if the veteran was able to provide information 
regarding where she was located when she experienced sniper 
fire, more specific research could be performed.  It does not 
appear that the RO requested additional information from the 
veteran in this regard.  

In addition, the RO failed to have the veteran examined by VA 
as was directed by the March 1999 remand.  Specifically, the 
March 1999 remand directed the RO to arrange for the veteran 
to be examined by a VA psychiatrist to determine if a 
diagnosis of PTSD based only on confirmed or accepted 
stressors was appropriate, and also to render an opinion as 
to whether it was at least as likely as not that the veteran 
acquired a psychiatric disorder (other than PTSD) that was 
incurred in or aggravated by service.  This was not 
accomplished.

In light of the foregoing, the case was remanded again in 
April 2004, and the veteran was again requested to supply 
additional, more detailed, information regarding her claimed 
stressors.  The veteran did not respond to that request.  The 
veteran was also scheduled to appear for a VA examination.  
The veteran did not report for the scheduled examination and 
she did not provide good cause for her failure to report.  


III.  Criteria and Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for considering evidence both 
for and against the claim.  If the evidence, as a whole, 
supports the claim or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is against the claim, then 
it must be denied.  See 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record before the Board demonstrates that PTSD symptoms 
have been diagnosed.  Notwithstanding, as stated by the 
Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.  38 C.F.R. § 3.304(d) (2004).  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2004).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the 
veteran's service personnel records, including her DD Form 
214, do not contain any indication whatsoever that she 
received any decorations, medals, badges, commendations, 
citations or campaign ribbons that typically are indicative 
of combat service.  See, e.g., VAOPGCPREC 12-99 (October 18, 
1999).  Furthermore, her military occupational specialty 
(MOS), was a MP, or military police, which is not the type of 
specialty which would ordinarily entail active combat 
participation or involvement.  So her alleged stressors must 
be confirmed by other objective means, as the Board may not 
presume that the alleged traumatic events actually occurred 
simply because she says they did. 

The veteran has alleged that she witnessed and experienced 
multiple stressful events and situations, as noted in detail 
hereinabove.  However, the veteran's mere presence in a 
combat zone is not sufficient to show that she actually 
engaged in combat with enemy forces.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991), affirmed on reconsideration, 1 Vet. 
App. 406 (1991).  Beyond this, the veteran has provided no 
credible information to confirm such facts and has provided 
no information to VA that could provide a basis for the Board 
to confirm such facts.

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 1154(b) 
(West 2002).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996).  In addition, the veteran's own testimony will not 
be sufficient.  Id.  Other credible supporting evidence must 
be provided.  

Neither the veteran, nor her spouse, despite their assertions 
and theories as lay persons, have the necessary medical 
training and/or professional expertise to competently link 
her current psychiatric impairment to her service in the 
military.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In this regard, the veteran's 
spouse does not profess to have any specialized medical 
training and/or expertise in the field of psychiatry or 
psychology, and the record on appeal does not otherwise 
indicate this, so he also does not have the medical 
competence to causally relate the veteran's current 
psychiatric impairment to her service in the military.  

With regard to the veteran's psychiatric diagnoses, other 
than PTSD, the competent evidence of record does not provide 
a nexus to etiologically link the veteran's psychiatric 
disorder, variously diagnosed as panic, anxiety disorder, 
affective disorder, depression, and/or dysthymic disorder, to 
her military service.  As such, a favorable decision on her 
claim for service connection is precluded as this type of 
evidence must exist for the granting of this VA benefit.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

Insofar as her claim for PTSD is concerned, in particular, 
the veteran has not provided sufficient information (i.e., 
the who, what, when and where facts) to permit objective 
verification of her alleged stressors by contacting such 
collateral sources as the CURR, or the National Personnel 
Records Center, or the National Archives and Records 
Administration (NARA), etc.  See VA Adjudication Procedure 
Manual M21-1, Part VI, paragraph 7.46 (now included in Manual 
M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 
12, 1997) and in Part III, Paragraph 5.14(b) (Change 49, 
February 20, 1996).  Simply stated, the veteran has provided 
no stressor that the Board can objectively confirm.  

The Court has held that requesting the veteran to provide 
this type of information, to this extent and level of detail, 
does not impose an impossible or onerous burden, and that the 
duty to assist her in fully developing the evidence 
concerning her claim is not a "one-way street."  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Not only did the veteran fail to provide verifiable stressor 
details, but she also failed to report to a scheduled VA 
examination which was scheduled for the purpose of 
determining whether the veteran had a current psychiatric 
disorder that had its onset during service, or which was 
otherwise etiologically related to service.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2004).  The record, as it stands currently, does 
not provide the requisite competent medical evidence 
necessary to grant service connection for PTSD, or any other 
acquired psychiatric disorder.  In sum, the veteran has not 
been found to have engaged in combat with the enemy, and her 
alleged stressors have not been verified.  Her diagnosis of 
PTSD is not based on a verified stressor, and as such, 
service connection for PTSD may not be granted.  Furthermore, 
the competent medical evidence of record does not establish 
that there is any etiological relationship between the 
veteran's other psychiatric impairments, variously diagnosed 
as panic, anxiety disorder, dysthymic disorder, major 
affective disorder, adjustment disorder, depression, and the 
veteran's period of active service.  

The preponderance of the evidence of record establishes that 
the veteran's current psychiatric impairment did not result 
from her service in the military.  Thus, inasmuch as the 
preponderance of the evidence is against her claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection is not warranted. Alemany v. Brown, 9 Vet. App. 
518 (1996); see also Gabrielson v. Brown, 7 Vet. App. 36 
(1994).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


